Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitada (US20150285191).
2.	Regarding claims 1-4, Kitada teaches a fuel cell system (see Fig. below) comprising: a fuel cell; a supply passage through which a cathode gas is supplied to the fuel cell; a discharge passage to which a cathode exhaust gas from the fuel ceil is discharged; a turbine generating power with the cathode exhaust gas supplied from the discharge passage; an outlet valve disposed between the fuel cell and the turbine in the discharge passage and controlling a flow rate of the cathode exhaust gas discharged from the fuel cell to the discharge passage; a turbine bypass passage including a first connecting portion connected to the discharge passage at a position between the outlet valve and the turbine and a second connecting portion connected to the discharge passage at a position downstream of the turbine, the first connecting portion and the second connecting portion being communicable with each other; a turbine bypass valve disposed between the first connecting portion and the second 

    PNG
    media_image1.png
    671
    967
    media_image1.png
    Greyscale

3.	Under the principles of inherency, since Kitada’s controller, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Since Kitada’s device is the same as a controller described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).
4.	Kitada’s controller is inherently capable of performing the limitation of: controlling an opening degree of the outlet valve and an opening degree of the turbine bypass .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada (US20150285191) as applied to claim 1 in view of Ishikawa et al. (US20090130510).
4 [0043], and a single valve body operated by the controller [0004] for the benefit of controlling the flow rate and pressure of the fuel gas [0004]. 
8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada with Ishikawa’s teachings of a fuel cell system includes a single actuator operated by the controller 4, and a single valve body operated by the controller for the benefit of controlling the flow rate and pressure of the fuel gas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722